271 F.3d 1212 (10th Cir. 2001)
DARYL L. KINGSOLVER,   Petitioner-Appellant,v.CHARLES RAY; ATTORNEY GENERAL OF THE STATE OF COLORADO, Respondents-Appellees.
No. 01-1115
UNITED STATES COURT OF APPEALSFOR THE TENTH CIRCUIT
November 16, 2001

Before KELLY, BALDOCK, and LUCERO, Circuit Judges.
ORDER AND JUDGMENT*
PAUL KELLY, Jr., Circuit Judge.


1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore ordered submitted without oral argument.


2
Daryl Kingsolver, a state prisoner convicted on two counts of sexual assault, seeks a certificate of appealability (COA) to appeal the district court's denial of his habeas corpus petition. To obtain a COA, he must make "a substantial showing of the denial of a constitutional right." See 28 U.S.C.  2253(c).


3
Kingsolver alleges various constitutional violations arising from his convictions. This court has reviewed his request for a COA, his appellate brief, the district court's order, and the entire record before us. Our review convinces us that Kingsolver's  2254 petition is not deserving of further proceedings, debatable among jurists of reason, or subject to different resolution on appeal. His request for a COA is DENIED. His motion for leave to proceed in forma pauperis is GRANTED. The motion to file an expanded brief is DENIED. This appeal is accordingly DISMISSED.



Notes:


*
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel. The court generally disfavors the citation of orders and judgments; nevertheless, an order and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.